Exhibit 10.4

3101 WESTERN AVENUE

OFFICE LEASE

THIS LEASE (the “Lease”) is made this 27th day of January, 2012, by and between
SELIG HOLDINGS COMPANY LLC, a Delaware limited liability company, whose address
is 1000 Second Avenue, Suite 1800, Seattle, Washington, 98104-1046, hereinafter
referred to as “Lessor”, and CELL THERAPEUTICS, INC., a Washington corporation,
whose address is 501 Elliott Avenue West, Suite 400, Seattle WA 98119,
hereinafter referred to as “Lessee”.

1. DESCRIPTION. Lessor in consideration of the agreements contained in this
Lease, does hereby lease to Lessee, upon the terms and conditions hereinafter
set forth, that certain space consisting of the agreed upon square footage* of
66,045 (hereinafter referred to as “Premises”) situated on the 6th, 7th and 8th
floor levels of the 3101 Western Avenue Building (the “Building”) located at
3101 Western Avenue, City of Seattle, State of Washington 98121, the legal
description of which is:

Lots 1,2,3 and South Westerly half of Lot 4, Block 3 of William M. Bell’s 7th
addition to the City of Seattle, according to plat thereof, recorded in Volume 2
of plats, page 82, records of King County, Washington, together with North
Westerly 66’ of block southerly of Bay Street siding Westerly of Western Avenue
and Easterly of Elliott Avenue.

The Premises are commonly known as Suites 600, 700 & 800 and are depicted in
Exhibit A attached hereto.

*Rentable square footage stated above is an estimate of the rentable square
footage and is based on the Building Owners and Managers Association Standard
Method for Measuring Area in Office Buildings (ANSI/BOMA Z65.1-1996). The square
footage for the above-identified Premises shall not be increased as a result of
any remeasurement by Lessor.

Lessor shall not, without Lessee’s written consent, which consent shall not be
unreasonably withheld, conditioned or delayed, relocate or change the Premises
or the location of any of Lessee’s fixtures or equipment during the term of the
Lease.

Lessor hereby warrants to Lessee that there are no encumbrances or other
third-party agreements to which it is a party affecting the availability of the
above-described Premises, or, subject to the terms of this Lease, other leasable
portions of the Building.

Lessee shall have the nonexclusive right to use in common with other tenants in
the Building the following areas (“Common Areas”) appurtenant to the Premises:

 

1



--------------------------------------------------------------------------------

(i) The Building’s common entrances, lobbies, restrooms, elevators, stairways
(including the use of internal fire stairways for access between floors) and
access ways, loading docks, ramps, drives and platforms and any passageways and
service ways thereto, and the common pipes, conduits, wires and appurtenant
equipment serving the Premises;

(ii) Loading and unloading areas, trash areas, parking areas, roadways,
sidewalks, walkways, parkways, driveways and landscaped areas and similar areas
and facilities appurtenant to the Building.

Lessee acknowledges that it has inspected the Premises and that, by its
execution of this lease, accepts the Premises in their “as-is” condition.

2. TERM AND EXISTING LEASE. The term of this Lease shall be for a period of
one-hundred twenty (120) months, commencing the earlier of (i) May 1, 2012, or
(ii) upon substantial completion (as defined below) of the Work (as defined
below), subject to reasonable punchlist items (either, the “Commencement Date”).

In the event the Premises are not ready for occupancy by May 1, 2012, whether
occasioned by Lessor or Lessee, the Lease term shall be extended in such a
manner as to reflect the delay occasioned by the failure of the Premises to be
ready for occupancy. In no event shall Lessor or Lessee be liable for any
further damages, except as expressly set forth in this Section 2.

For purposes of this Lease, “substantially complete” and “substantial
completion” shall mean the stage in the process of the Work when such work is
sufficiently complete in accordance with the provisions of the work letter
attached as Exhibit A attached hereto so that Lessee can occupy the Premises for
its intended use.

Upon execution of this Lease, but subject to reasonable restrictions imposed by
Lessor, Lessee shall have immediate access to the Premises for purposes of
completing the Work and installing furniture, telephones, computers and related
equipment. In no event, however, shall Lessee begin substantive business
operations in the Premises until the Commencement Date.

At the time of this Lease’s execution, Lessee is a subtenant at the 501 Elliott
Building (the “Elliott Building”) in Seattle, Washington pursuant to a lease
agreement (the “Elliott Building Agreement”) between sublessee and F5 Networks
(the “Elliott Building Sublandlord”). The sublease term of the Elliott Building
Agreement expires on July 31, 2012 (the “Elliott Building Expiration Date”).
From the Commencement Date through the Elliott Building Expiration Date, Lessor
shall reimburse Lessee for its regular monthly monetary obligations associated
with the space actually occupied by Lessee under the Elliott Building Agreement
(such obligations not to include HVAC and other cancellable costs). Lessor’s
payment under the provisions of this section shall be credited to Lessee in cash
or applied against the rent of the Premises, at Lessor’s option, within thirty
(30) days of Lessee’s monthly payments to the Elliott Building Landlord.

 

2



--------------------------------------------------------------------------------

Furthermore, if the Premises are not substantially complete by July 31, 2012 as
a result of Lessor’s fault (“Lessor Delay”), then, Lessor shall be responsible
for Lessee’s additional monetary obligations under the Elliott Building
Agreement, including without limitation any holdover rent or other damages for
which Lessee is responsible, as a result of holding over after July 31, 2012.

3. RENT. Except as otherwise specifically provided for herein, Lessee covenants
and agrees to pay Lessor rent each month (“Monthly Rent”) in advance on the
first day of each calendar month. Monthly Rent for any fractional calendar
month, at the beginning or end of the term, shall be the pro-rated portion of
the rent computed on an annual basis. For the purposes of this Lease, Monthly
Rent shall include Lessee’s proportionate share of Operating Services and Real
Estate Taxes as more specifically described in Section 19 of this Lease

The Monthly Rent for the first twelve (12) months of the Lease term (“Initial
Monthly Rent”) shall be computed at the annual rental rate of $27.00 per
rentable square foot; provided, however, Initial Monthly Rent for the first five
(5) months of the Lease term is hereby waived and Lessee shall have no
obligation to pay Initial Monthly Rent for such five-month period. Lessee
acknowledges that, during the 5 month non-payment period, it shall still be
responsible for payment to Lessor of all other charges accruing under this
lease, including, but not limited to, parking and overtime HVAC.

Beginning on the first day of the 13th month following the Commencement Date,
and on the first day of each of the following calendar years, Monthly Rent shall
be increased by three percent (3%) over the prior year’s Monthly Rent amount and
such revised amount will be exclusive of the charges passed-through to Lessee
pursuant to the provisions of Section 19 of this Lease.

4. PRE-PAID RENT. Lessee has this date paid to Lessor (by wire transfer) the sum
of $193,891.00, receipt of which is hereby acknowledged. So long as there is no
then existing uncured Default, an amount equal to such sum shall be credited on
the last month’s rental on the term of this Lease. If not credited on the last
month’s rental pursuant to the foregoing sentence, Lessor shall return the
foregoing amount to Lessee promptly upon Lessee’s surrender of the Premises in
accordance with the provisions of this Lease.

5. USES. Lessee agrees that, except as specifically provided for herein, Lessee
will use and occupy said Premises for general office, administrative, storage
and related purposes and for no other purposes.

6. RULES AND REGULATIONS. Lessee and their agents, employees, servants or those
claiming under Lessee will at all times observe, perform and abide by all of the
Rules and Regulations printed on this instrument, or which may be hereafter
reasonably promulgated by Lessor, all of which it is covenanted and agreed by
the parties hereto shall be and are hereby made a part of this Lease; provided,
however, in the event of any conflict between any such Rules and Regulations and
the terms of this Lease, the terms of this Lease shall control.

 

3



--------------------------------------------------------------------------------

7. CARE AND SURRENDER OF PREMISES. Lessee shall take good care of the Premises
and shall promptly make all necessary repairs thereto except those required
herein to be made by Lessor. At the expiration or sooner termination of this
Lease, Lessee, without notice, will immediately and peacefully quit and
surrender the Premises in good order, condition and repair (damage by reasonable
wear, the elements, or casualty excepted). Except as specifically provided for
herein, and except for fixtures attached to the Premises, Alterations (as
defined herein), property of Lessor, and cable or other wiring in the walls or
ceiling of the Premises, Lessee shall be responsible for removal of all personal
property from the Premises, including, but not limited to, the removal of
Lessee’s telephone equipment, signage or any other specialized equipment or
personal property placed on the Premises pursuant to the terms of this Lease..
Lessee shall be responsible for repairing any damage to the Premises caused by
such removal. If Lessee fails to remove and restore the Premises at Lease
expiration, then Lessor shall have the right to remove said property and restore
the Premises and Lessee shall be responsible for all reasonable costs associated
therewith. Lessee shall also be responsible for those costs incurred by Lessor
for removing debris Lessee may discard in the process of preparing to vacate the
Premises and for a final cleaning of the Premises, including, but not limited
to, the cleaning, or replacement of carpets if damage is not caused by
reasonable wear, and removal and disposal of Lessee’s personal property
remaining in the Premises. In no event shall Lessee be responsible for any
hazardous materials in the Premises or the Building unless such materials are
initially introduced thereon by Lessee and Lessee shall retain sole
responsibility, for handling such materials in accordance with applicable laws.

8. ALTERATIONS. Except for the Work and signage which have been approved by
Lessor, Lessee shall not make any alterations or improvements in, or additions
to said Premises (collectively, “Alterations”) without first obtaining the
written consent of Lessor, whose consent shall not be unreasonably withheld,
conditioned or delayed. Except as otherwise set forth in this Lease or agreed in
writing by the parties, all Alterations shall be at the sole cost and expense of
Lessee and shall become the property of Lessor and shall remain in and be
surrendered with the Premises as a part thereof at the termination of this
lease, without disturbance, molestation or injury. Except for those costs
specifically incurred by Lessor in the installation of Alterations, Lessor
hereby waives the right to receive any fee in connection with the approval or
installation of the Alterations.

9. RESTRICTIONS. Lessee will not use or permit to be used in said Premises
anything that will increase the rate of insurance on said Building or any part
thereof, nor anything that may be dangerous to life or limb; nor in any manner
deface or injure said Building or any part thereof; nor overload any floor or
part thereof; nor permit any objectionable noise or odor to escape or to be
emitted from said Premises, or do anything or permit anything to be done upon
said Premises in any way tending to create a nuisance or to unreasonably disturb
any other tenant or occupant of any part of said Building. Lessee, at Lessee’s
expense, will comply with all health, fire and police regulations respecting
said Premises as a result of Lessee’s specific use of the Premises.

 

4



--------------------------------------------------------------------------------

The Premises shall not be used for lodging or sleeping, and no animals or birds
will be allowed in the Building.

10. WEIGHT RESTRICTIONS. Safes, furniture or bulky articles may be moved in or
out of said Premises only at such hours and in such manner as will least
inconvenience other tenants, which hours and manner shall be at the reasonable
discretion of Lessor. No safe or other article of over 2,000 pounds shall be
moved into said Premises without the consent of Lessor, whose consent shall not
be unreasonably withheld, conditioned or delayed, and Lessor shall have the
right to locate the position of any article of weight in said Premises if Lessor
so desires.

11. SIGN RESTRICTION. Except as specifically provided for herein or otherwise
agreed in writing by the parties, no sign, picture, advertisement or notice
shall be displayed, inscribed, painted or affixed to any of the glass or
woodwork of the Building without the prior approval of Lessor. Such approval
shall not be unreasonably withheld, conditioned or delayed. Lessor shall
provide, at Lessor’s sole expense, signage on a reader board in the Building’s
main lobby and on all floors partially occupied by Lessee identifying Lessee. If
Lessee is the sole occupant of any Building floor, then Lessor shall not provide
such signage. Lessee, at its sole expense, and subject to Lessor’s consent,
which consent shall not be unreasonably withheld, conditioned or delayed, may
install and maintain exterior “eyebrow” signage on the Building. Such signage:
(i) shall comply with all applicable governmental codes and regulations;
(ii) shall be perpendicular to Western Avenue and shall not be placed upon the
Building’s south side; and (iii) shall be the sole monument signage on the
Building’s exterior. Lessor hereby approves the signage plan attached hereto as
Exhibit C.

12. LOCKS. After the Work, no additional locks shall be placed upon any doors of
the Premises without prior notification to Lessor. Keys will be furnished to
each door lock. At the termination of the Lease, Lessee shall surrender all keys
to the Premises whether paid for or not.

13. KEY. Lessor, its janitor, engineer or other agents may retain a pass key to
said Premises to enable it to access the Premises from time to time with
reference to any emergency, daily janitorial services, or to the general
maintenance of said Premises; provided that Lessor shall be responsible for all
acts or omissions of itself, its janitor, engineer or other agents while on the
Premises to the extent such acts or omissions cause any damage, loss, cost or
expense to Lessee.

14. TELEPHONE SERVICE. If Lessee desires telephonic or any other electric
connection, Lessor will direct the electricians as to where and how the wires
are to be introduced, and without such directions no boring or cutting for wires
in installation thereof will be permitted.

15. SERVICES. Lessor shall maintain the Premises and the public and common areas
of Building, such as lobbies, stairs, corridor and restrooms, in a manner
consistent with other similar Class A office buildings except for damage in
excess of ordinary wear and tear occasioned by the act of Lessee.

 

5



--------------------------------------------------------------------------------

Lessor shall furnish the Premises with electricity for lighting and operation of
low power usage office machines, heat, normal office air-conditioning, and
elevator services, 24 hours per day, 7 days per week. Any additional electrical
requirements, such as air-conditioning units for computer centers, shall be
installed and maintained at Lessee’s expense. Lessee shall pay all utility
charges associated with such additional electrical requirements. Any costs
associated with measuring such utility charges, and maintenance of the equipment
associated therewith, shall be paid by Lessee. Lessor shall provide lighting
replacement for Lessor furnished lighting, toilet room supplies, window washing
at least four (4) times per year, and janitor service consisting of five
(5) days per week excluding holidays, all of which shall be performed all in a
manner suitable for Class A office space.

Lessor shall not be liable to Lessee for any loss or damage caused by or
resulting from any variation, interruption or any failure of said services due
to any cause whatsoever, except to the extent due to Lessor’s gross negligence
or willful misconduct. No temporary interruption or failure of such services
incident to the making of repairs or due to accidents or strike or conditions or
events not under Lessor’s control shall be deemed as an eviction of Lessee or
relieve Lessee from any of Lessee’s obligations hereunder.

Lessee’s employees shall have full access to the Building’s upper parking level
fitness center during normal business hours of 6:00 am to 8:00 pm Monday through
Friday. Lessee shall indemnify and hold harmless Lessor from any claim,
liability or suit, including attorney’s fees on behalf of any person, persons,
corporations and or firm for any injuries or damages occurring in or about the
fitness center where said damages or injury was caused or partially caused by
the ordinary or gross negligence or intentional act of Lessee and/or by Lessee’s
agents, employees, servants, customers or clients. Notwithstanding the
foregoing, Lessee shall not be liable for any such injury or damages to the
extent that they are they are caused or partially caused by the ordinary or
gross negligence or intentional act of the Lessor and/or by Lessor’s agents,
employees, servants, customer or clients.

In the event Lessor has not performed its obligations pursuant to the terms of
this Lease or if Lessee is otherwise dissatisfied with the service of the
Building or any unreasonable annoyance of any kind, Lessee is requested to make
complaints at Lessor’s Building office and not to Lessor’s employees or agents
seen within the Building. Lessor shall have the right to waive from time to time
such part or parts of these rules and regulations as in Lessor’s judgment may
not be necessary for the proper maintenance or operation of the Building or
consistent with good service, and may from time to time make such further
reasonable rules and regulations as in Lessor’s judgment may be needed for the
safety, care and cleanliness of the Premises and the Building and for the
preservation of order therein. All rules and regulations shall be enforced
against all tenants in a uniform and non-discriminatory manner.

16. SOLICITORS. Lessor will make an effort to keep solicitors out of the
Building, and Lessee will not oppose Lessor in his attempt to accomplish this
end.

 

6



--------------------------------------------------------------------------------

17. FLOOR PLAN. Lessor hereby approves the floor plan and specifications dated
December 16, 2011 prepared by JPC Architects and attached hereto as Exhibit A.
Lessee may modify such floor plan and specifications subject to Lessor’s
approval, which approval shall not be unreasonably withheld, conditioned or
delayed.

18. ASSIGNMENT. Lessee will not assign this Lease, or sublet all or any portion
of the Premises (collectively, “Convey”) without the prior written consent of
Lessor, which consent shall not be unreasonably withheld, conditioned or
delayed. Notwithstanding anything to the contrary contained in this Lease, this
Lease may be Conveyed without Lessor’s prior consent to an affiliate,
wholly-owned subsidiary or parent company of Lessee, or to the entity with which
or into which Lessee may merge or consolidate, whether or not Lessee is the
survivor of such merger (collectively, “Conveyee”), provided: (i) Lessee shall
give Lessor written notice of such Conveyance; (ii) the Conveyee is of a
character and quality similar to other tenants in the Building or in other class
A office buildings of similar size, age and quality in the downtown and lower
Queen Anne areas of Seattle, Washington; and (iii) the Conveyee has the
financial net worth to enable it to meet its obligations under this Lease. In
the event any written consent is given, no other or subsequent Conveyance shall
be made without the previous written consent of Lessor, whose consent shall not
be unreasonably withheld, conditioned or delayed.

19. OPERATING SERVICES AND REAL ESTATE TAXES. The Initial Monthly Rent described
in Section 3 includes Lessee’s proportionate share of Operating Services and
Real Estate Taxes for the first twelve months of the lease term, “Base Year
Costs”, and Lessee shall not be responsible for the payment of Lessee’s
proportionate share of increases in Operating Services and Real Estate Taxes
until the commencement of the 13th month of the Lease term (i.e., if the lease
term commences May 1, 2012, Lessee shall not be responsible for any amounts in
addition to Initial Monthly Rent until May 1, 2013, and so Lessee’s
proportionate share of any increases in Operating Services and Real Estate Taxes
in calendar year 2013 shall be pro-rated based on the number of days in 2013
after the commencement of such 13th month of the Lease term). Only actual
increases from these Base Year Costs, if any, will be passed on to Lessee on a
proportionate basis. Notwithstanding the foregoing, increases in each individual
Controllable Expense shall be limited to a maximum upward adjustment of three
percent (3%) per year. In the event that the increase in a Controllable Expense
is more than 3% for any one year, Lessor shall be entitled to carry over the
amount in excess of 3% to any future year in the Lease term in which that
Controllable Expense has less than a 3% increase. For an example of these
calculations, see Exhibit D attached hereto.

DEFINITIONS

Base Year

For computing the Base Year Costs, the base year shall be the calendar year
2012.

 

7



--------------------------------------------------------------------------------

Comparison Year

The Comparison Year(s) shall be the calendar year(s) subsequent to the base
year.

Controllable Expenses

“Controllable Expenses” shall mean all charges involved in determining Operating
Services except for: (i) real estate taxes; (ii) a commercial general liability
insurance policy and insurance covering the loss of, or damage to, the Building;
(iii) costs associated with removal of Lessee’s property from the Premises after
termination of this Lease; and (iv) utilities.

Operating Services

“Operating Services” include, but are not limited to, the reasonable charges
incurred by Lessor for: Building operation salaries, benefits, reasonable
management fee (not to exceed 5% of gross income for the Building), insurance,
electricity, janitorial, supplies, telephone, HVAC, repair and maintenance,
window washing, water and sewer, security, landscaping, disposal, elevator, and
any other service or supplies reasonably necessary to the use and operation of
the premises. Operating Services shall also include the amortization cost of
capital investment items and of the installation thereof, which are primarily
for the purpose of safety, saving energy or reducing operating costs, or which
may be required by governmental authority (all such costs shall be amortized
over the reasonable life of the capital investment item, with the reasonable
life and amortization schedule being determined in accordance with generally
accepted accounting principles). Notwithstanding anything to the contrary
contained herein, Operating Services shall not include any of the following:

(i) real estate taxes;

(ii) legal fees, auditing fees, brokerage commissions, advertising costs, or
other related expenses incurred by Lessor in an effort to generate rental
income;

(iii) repairs, alterations, additions, improvements, or replacements made to
rectify or correct any defect in the original design, materials or workmanship
of the Building or common areas (but not including repairs, alterations,
additions, improvements or replacements made as a result of ordinary wear and
tear);

(iv) damage and repairs attributable to fire or other casualty;

(v) damage and repairs necessitated by the negligence or willful misconduct of
Lessor, Lessor’s employees, contractors or agents;

(vi) executive salaries to the extent that such services are not in connection
with the management, operation, repair or maintenance of the Building;

 

8



--------------------------------------------------------------------------------

(vii) Lessor’s general overhead expenses not related to the Building;

(viii) legal fees, accountant’s fees and other expenses incurred in connection
with disputes with tenants or other occupants of the Building or associated with
the enforcement of the terms of any leases with tenants or the defense of
Lessor’s title to or interest in the Building or any part thereof;

(ix) costs (including permit, license and inspection fees) incurred in
renovating or otherwise improving, decorating, painting or altering (1) vacant
space (excluding common areas) in the Building or (2) space for tenants or other
occupants in the Building and costs incurred in supplying any item or service to
less than all of the tenants in the Building;

(x) costs incurred due to a violation by Lessor or any other tenant of the
Building of the terms and conditions of a lease;

(xi) cost of any specific service provided to Lessee or other occupants of the
Building for which Lessor is reimbursed (but not including Operating Services
and Real Estate Tax increases above Base Year Costs to the extent reimbursed
Lessor) or any other expense for which Lessor is or will be reimbursed by
another source (i.e., expenses covered by insurance or warranties);

(xii) costs and expenses which would be capitalized under generally accepted
accounting principles, with the exception of the capital investment items which
are primarily for the purpose of safety, saving energy or reducing operating
costs, or which may be required by governmental authority;

(xiii) Building management fees in excess of the management fees specified
hereinabove;

(xiv) Intentionally deleted;

(xv) fees paid to Lessor or any affiliate of Lessor for goods or services in
excess of the fees that would typically be charged by unrelated, independent
persons or entities for similar goods and services;

(xvi) rent called for under any ground lease or master lease;

(xvii) the tenant improvement allowance provided by Lessor to Lessee pursuant to
the terms of this Lease; or benefiting any other tenant in the Building; and

(xviii) principal and/or interest payments called for under any debt secured by
a mortgage or deed of trust on the Building.

(xix) costs incurred in operating, maintaining, and repairing any retail
facility;

 

9



--------------------------------------------------------------------------------

(xx) increases in insurance premiums to the extent caused by other tenants;

(xxi) any insurance deductibles;

(xxii) impact fees, traffic mitigation payments or other expenses assessed by
any governmental authority in connection with designing, permitting or
developing the Building;

(xxiii) costs of relocating any tenant;

(xxiv) any costs of the initial construction and initial landscaping of the
Building or the build-out required for Lessee by the terms of this lease;

(xxv) cost of acquiring or securing, sculptures, paintings and other works of
art located in the Building’s Common Areas;

(xxvi) charitable or political contributions;

(xxvii) costs incurred as a result of Lessor’s negligence;

(xxviii) costs of a capital nature (including amortization and interest payments
and depreciation of any type), including but not limited to acquisition,
construction or installation costs of capital improvements, equipment,
replacements, alterations and additions, even if such costs were incurred in
connection with matters which are reasonably intended to reduce Operating
Services for the Building or were required by any governmental authority having
jurisdiction under any governmental law or regulation;

(xxix) depreciation, amortization and interest;

(xxx) all items and services for which Lessee or any other Lessee in the
Building is required to reimburse Lessor (other than through Lessee’s Pro Rata
Share or any other Lessee’s share of Operating Services);

(xxxi) the cost of any work or services performed for any tenant (including
Lessee) at such Lessee’s cost; and

(xxxii) fines, penalties, or other liabilities imposed for violation of law, or
regulation or court order

Operating Services shall be adjusted for the Base Year and all Comparison
Year(s) to reflect the greater of actual occupancy or 95% occupancy and if
Operating Services for Comparison Years include categories of expenses not
included in the Base Year, Operating Services for the Base Year shall be
adjusted as if comparable expenses had been incurred in the Base Year.

 

10



--------------------------------------------------------------------------------

Notwithstanding anything set forth above, controllable costs of Operating
Services (meaning all Operating Services other than utilities, taxes and
insurance premiums) shall not increase by more than five percent (5%) per year
on a cumulative basis over the term.

Real Estate Taxes

Real Estate Taxes shall be the taxes paid by Lessor in the base year and each
respective Comparison Year. Real Estate Taxes shall be a separate category and
shall be treated as such.

Proportionate Basis

Lessee’s share of Base Year and Comparison Year(s) Costs shall be a fraction,
the numerator of which shall be the number of rentable square feet contained in
the leased Premises (see Paragraph 1) and the denominator of which shall be the
number of rentable square feet in the Building in which the leased Premises are
located (187,075/RSF).

Computation of Adjustments to Base Year Costs

Commencing with calendar year 2013, Lessor will provide Lessee with its estimate
of Lessee’s proportionate share of any increases in Base Year Costs for such
calendar year based on a review of historical data. Commencing with the 13th
month of the Lease term, and the 1st month of any calendar year thereafter,
Lessee will pay with its Monthly Rent such monthly estimated amount of Lessee’s
proportionate share of any increases in Base Year Costs for such calendar year.
If Lessor has not provided an updated estimate of Lessee’s proportionate share
of increases in Base Year Costs at the time any calendar year commences, Lessee
shall continue to make estimated payments at the same rate as the prior year
until Lessor provides a new estimated amount to Lessee. Lessee shall be
responsible for any increase between Lessee‘s proportionate share of Base Year
Costs and Lessee’s proportionate share of each respective Comparison Year(s)
Costs, subject to the proration of such increases in 2013 as provided above. The
increase shall be the increase to each expense individually. As provided above,
these costs shall be initially calculated based on estimated (projected) costs
with reconciliation to actual costs when annual audited numbers are completed.
Once actual cost data for Comparison Year(s) Real Estate Taxes and Operating
Services for the entire Building is formulated in accordance with generally
accepted accounting principles and adjusted to the greater of actual occupancy
or 95% occupancy, then Lessor shall provide a written statement of same to
Lessee together with reasonable back-up documentation and Lessee’s estimated
pass-through costs shall be corrected with Lessee or Lessor, as appropriate,
reimbursing the other for the difference between the estimated and actual costs
in a lump sum payment within sixty (60) days of Lessee’s receipt of Lessor’s
statement, unless Lessee disagrees with Lessor’s written statement. If Lessee
disagrees with Lessor’s written statement and objects within 60 days of Lessee’s
receipt of such statement, Lessee shall have the right to review Lessor’s
calculation of the Operating Services and Real Estate Taxes for the Comparison
Year to which such statement applies. Within a reasonable time after receiving
Lessee’s objection, Lessor shall deliver to Lessee, or

 

11



--------------------------------------------------------------------------------

make available for inspection at a location reasonably designated by Lessor,
copies of such records. Within 60 days after such records are made available to
Lessee (the “Objection Period”), Lessee may deliver to Lessor notice (an
“Objection Notice”) stating with reasonable specificity any objections to
Lessor’s determination of Operating Services or Real Estate Taxes, in which
event Lessor and Lessee shall work together in good faith to resolve Lessee’s
objections. Lessee shall be responsible for all costs of such review unless it
is determined that Lessor has overstated Lessee’s share of Operating Services
and Real Estate Taxes by more than five percent (5%), in which event Lessor
shall reimburse Lessee for the reasonable costs incurred by Lessee for such
review within thirty (30) days of Lessee’s written demand therefore.

Upon termination of this Lease, the amount of any corrected amount between
estimated and actual costs with respect to the final Comparison Year shall
survive the termination of the Lease and shall be paid to Lessee or Lessor as
appropriate within thirty (30) days after final reconciliation.

Computation of or adjustment to Operating Services and/or Real Estate Taxes
pursuant to this paragraph or to rent pursuant to Paragraph 3 shall be computed
based on a three hundred sixty-five (365) day year.

For an example, see Exhibit B attached hereto.

20. ADDITIONAL TAXES OR ASSESSMENTS. Should there presently be in effect or
should there be enacted during the term of this Lease, any law, statute or
ordinance levying any assessments or any tax upon the Premises other than
federal or state income taxes, Lessee shall reimburse Lessor for Lessee’s
proportionate share of said expenses at the same time as rental payments.

21. LATE PAYMENTS.

Any payment required to be made pursuant to this Lease, not made within five
(5) days after the date the same is due shall bear interest at a rate equal to
the lesser of (i) 8%, or (ii) three percent (3%) above the prime rate of
interest charged from time to time by Bank of America, or its successor
(“Interest Rate”).

In addition to any interest charged herein, a late charge of five percent
(5%) of the payment amount shall be incurred for payments received more than
five (5) days late.

22. RISK. All personal property of any kind or description whatsoever in the
demised Premises shall be at Lessee’s sole risk. Lessor shall not be liable for
any damage done to or loss of such personal property or damage or loss suffered
by the business or occupation of the Lessee arising from any acts or neglect of
co-tenants or other occupants of the Building, or of Lessor or the employees of
Lessor, or of any other persons, or from bursting, overflowing or leaking of
water, sewer or steam pipes, or from the heating or plumbing or sprinklering
fixtures, or from electric wires, or from gas, or odors, or caused in any other
manner whatsoever except in the case of negligence on the

 

12



--------------------------------------------------------------------------------

part of Lessor. Lessee shall keep in force throughout the term of this Lease
such casualty, general liability and business interruption insurance as a
prudent tenant occupying and using the Premises would keep in force. Lessor
shall maintain throughout the term of this Lease casualty insurance for the full
replacement cost of the Building.

23. INDEMNIFICATION. Lessee will defend, indemnify and hold harmless Lessor from
any claim, liability or suit including attorney’s fees on behalf of any person,
persons, corporations and/or firm for any injuries or damages occurring in or
about the said Premises or on or about the sidewalk, stairs, or thoroughfares
adjacent thereto to the extent said damages or injury was caused or partially
caused by the ordinary or gross negligence or intentional act of Lessee and/or
by Lessee’s agents, employees, servants, customers or clients. Lessor will
defend, indemnify and hold harmless Lessee from any claim, liability or suit
including attorney’s fees on behalf of any person, persons, corporations and/or
firm for any injuries or damages occurring in or about the said Premises or on
or about the sidewalk, stairs, or thoroughfares adjacent thereto to the extent
said damages or injury was caused or partially caused by the ordinary or gross
negligence or intentional act of Lessor and/or by Lessor’s agents, employees,
servants, customers or clients.

24. WAIVER OF SUBROGATION. Lessee and Lessor do hereby release and relieve the
other, and waive their entire claim of recovery for loss, damage, injury, and
all liability of every kind and nature which may arise out of, or be incident
to, fire and extended coverage perils, in, on, or about the Premises herein
described, whether due to negligence of either of said parties, their agents, or
employees, or otherwise. All policies of insurance carried by either party shall
include a clause or endorsement denying the insurer any rights of subrogation
against the other party to the extent rights have been waived by the insured
before the occurrence of injury or loss.

25. SUBORDINATION. This Lease and all interest and estate of Lessee hereunder is
subject to and is hereby subordinated to all present and future mortgages and
deeds of trust affecting the Premises or the property of which said Premises are
a part provided Lessee’s quiet enjoyment of the Premises shall not be disturbed
so long as Lessee is not in default under this Lease, beyond any applicable
notice and cure period. Lessee agrees to execute at no expense to the Lessee,
any commercially reasonable instrument which may be deemed necessary or
desirable by the Lessor to further effect the subordination of this lease to any
such mortgage or deed of trust. In the event of a sale or assignment of Lessor’s
interest in the Premises, or in the event of any proceedings brought for the
foreclosure of, or in the event of exercise of the power of sale under any
mortgage or deed of trust, provided such instrument include non-disturbance and
attornment provisions reasonably acceptable to Lessee made by Lessor covering
the Premises, Lessee shall attorn to the purchaser and recognize such purchaser
as Lessor. Lessee agrees to execute, at no expense to Lessee, any commercially
reasonable estoppel certificate to further effect the provisions of this
paragraph.

26. CASUALTY, In the event the Premises or the Building is destroyed or injured
by fire, earthquake or other casualty to the extent that more than one-third
(1/3) of the Premises are untenantable, then Lessee may terminate this Lease by
providing

 

13



--------------------------------------------------------------------------------

written notice thereof to Lessor within thirty (30) days following such
casualty. If Lessee does not terminate this Lease pursuant to the foregoing
sentence, Lessor may, at Lessor’s option, proceed with reasonable diligence to
rebuild and restore the said Premises or such part thereof as may be injured as
aforesaid, provided that within thirty (30) days after such destruction or
injury Lessor will notify Lessee of Lessor’s intention to do so, and during the
period of such rebuilding and restoration the rent shall be abated on the
portion of the Premises that is unfit for occupancy. During any period of
abatement of rent due to casualty or destruction of the Premises, Lessor shall
use its best efforts to locate comparable space for Lessee at the fair market
rate not to exceed Lessee’s rental rate hereunder. Lessor shall not be liable
for any consequential damages by reason of inability, after use of its best
efforts, to locate alternative space comparable to the premises leased
hereunder. Notwithstanding the foregoing, Lessor shall be obligated to restore
any casualty loss required to be insured against hereunder if such restoration
can be completed in less than one-hundred twenty (120) days. If any damage is
not substantially restored within 120 days following the casualty and Lessee
cannot reasonably conduct its business in any material portion of the Premises
in accordance with its usual business operations, Lessee shall have the right to
terminate this Lease.

27. INSOLVENCY. If Lessee becomes insolvent, or makes an assignment for the
benefit of creditors, or a receiver is appointed for the business or property of
Lessee, or a petition is filed in a court of competent jurisdiction to have
Lessee adjudged bankrupt and not dismissed within sixty (60) days, then Lessor
may at Lessor’s option terminate this Lease. Said termination shall reserve unto
Lessor all of the rights and remedies available under Paragraph 28 (“Default”)
hereof, and Lessor may accept rents from such assignee or receiver without
waiving or forfeiting said right of termination. As an alternative to exercising
his right to terminate this lease, Lessor may require Lessee to provide adequate
assurances, including the posting of a cash bond, of Lessee’s ability to perform
its obligations under this lease.

28. DEFAULT, If this Lease is terminated in accordance with any of the terms
herein (with the exception of Paragraph 27), or if Lessee vacates or abandons
the Premises or if Lessee shall fail at any time to keep or perform any of the
covenants or conditions of this Lease and does not cure such failure within 5
business days following written notice from Lessor with respect to any monetary
obligation or within thirty (30) days following written notice from Lessee with
respect to any non-monetary obligation (or such longer period of time if such
failure is not susceptible of cure within such 30-day period so long as Lessee
commences such cure and diligently pursues the same to completion), then, and in
any of such events Lessor may with or without notice or demand, at Lessor’s
option, and without being deemed guilty of trespass and/or without prejudicing
any remedy or remedies which might otherwise be used by Lessor for arrearages or
preceding breach of covenant or condition of this lease, enter into and
repossess said Premises and expel the Lessee and all those claiming under
Lessee. In such event Lessor may eject and remove from said Premises all goods
and effects (forcibly if necessary) and Lessor may terminate this Lease. The
termination of this Lease pursuant to this Article shall not relieve Lessee of
its obligations to make the payments required herein. In the event this Lease is
terminated pursuant to this Article, or if Lessor enters the Premises without
terminating this Lease and Lessor relets all or a portion of the

 

14



--------------------------------------------------------------------------------

Premises, Lessee shall be liable to Lessor for a pro rata portion of all the
reasonable costs of reletting, including reasonable and necessary renovation and
alteration of the leased Premises with such pro rata portion to be calculated
based on the percentage of the lease term remaining as of the date of such
termination or relet. Lessee shall remain liable for all unpaid rental which has
been earned plus late payment charges pursuant to Paragraph 21 and for the
remainder of the term of this lease for any deficiency between the net amounts
received following reletting and the gross amounts due from Lessee, or if Lessor
elects, Lessee shall be immediately liable for all rent and additional rent
(Paragraph 19) that would be owing to the end of the term, less any rental loss
that could be reasonably avoided, which amount shall be discounted by the
discount rate of the Federal Reserve Bank situated nearest to the Premises, plus
one percent (1%); provided, however, in all events Lessor shall have a duty to
take reasonable efforts to mitigate its losses. Waiver by the Lessor of any
default, monetary or non-monetary, under this Lease shall not be deemed a waiver
of any future default under the Lease. Acceptance of rent by Lessor after a
default shall not be deemed a waiver of any defaults (except the default
pertaining to the particular payment accepted) and shall not act as a waiver of
the right of Lessor to terminate this Lease as a result of such defaults by an
unlawful detainer action or otherwise.

29. BINDING EFFECT. The parties hereto further agree with each other that each
of the provisions of this lease shall extend to and shall, as the case may
require, bind and inure to the benefit, not only of Lessor and Lessee, but also
of their respective heirs, legal representatives, successors and assigns,
subject, however, to the provisions of Paragraph 18 of this lease.

It is also understood and agreed that the terms “Lessor” and “Lessee” and verbs
and pronouns in the singular number are uniformly used throughout this lease
regardless of gender, number or fact of incorporation of the parties hereto. The
typewritten riders or supplemental provisions, if any, attached or added hereto
are made a part of this lease by reference. It is further mutually agreed that
no waiver by Lessor of a breach by Lessee of any covenant or condition of this
lease shall be construed to be a waiver of any subsequent breach of the same or
any other covenant or condition.

30. HOLDING OVER. Unless otherwise agreed by the parties in writing, if Lessee
holds possession of the Premises after expiration of the term of this lease,
Lessee shall be deemed to be a mo nth-to-month tenant upon the same terms and
conditions as contained herein, except rent which shall be revised to reflect
the then current market rate. During month-to-month tenancy, Lessee acknowledges
Lessor will be attempting to relet the Premises. Lessee agrees to cooperate with
Lessor and Lessee further acknowledges Lessor’s statutory right to terminate the
lease with proper notice.

31. ATTORNEY’S FEES. If any legal action is commenced to enforce any provision
of this lease, the prevailing party shall be entitled to an award of reasonable
attorney’s fees and disbursements.

 

15



--------------------------------------------------------------------------------

32. NO REPRESENTATIONS. The Lessor has made no representations or promises
except as contained herein or in some future writings signed by Lessor.

33. QUIET ENJOYMENT. So long as Lessee pays the rent and performs the covenants
contained in this lease, Lessee shall hold and enjoy the Premises peaceably and
quietly, subject to the provisions of this lease.

34. RECORDATION. Lessee shall not record this lease without the prior written
consent of Lessor, whose consent shall not be unreasonably withheld, conditioned
or delayed. However, at the request of Lessor, both parties shall execute a
memorandum or “short form” of this lease for the purpose of recordation in a
form customarily used for such purpose. Said memorandum or short form of this
lease shall describe the parties, the Premises and the lease term, and shall
incorporate this lease by reference.

35. MUTUAL PREPARATION OF LEASE. It is acknowledged and agreed that this lease
was prepared mutually by both parties. In the event of ambiguity, it is agreed
by both parties that it shall not be construed against either party as the
drafter of this lease.

36. GOVERNING LAW. This lease shall be governed by, construed and enforced in
accordance with the laws of the State of Washington.

37. SPACE POCKET. Except as specifically provided for herein, Lessee shall have
the option to designate up to 5,000 rentable square feet of the Premises as a
space pocket (the “Pocketed Areas”). The Pocketed Areas may be comprised of
space located in various areas throughout the Premises. Lessee shall not
initially pay rent on the Pocketed Areas, but the Pocketed Areas will expire, as
such space is identified by Tenant, upon the first to occur of (i) the
commencement of month 15 of the Lease term, or (ii) actual use thereof. The five
(5) months of free rent described in section 3 of this Lease shall not apply to
the Pocketed Areas’ non-payment period. Once a Pocketed Area is occupied, it may
not thereafter be re-pocketed. Notwithstanding the foregoing, if Lessee
exercises its 5th Floor FRL (as described in Section 38), Lessee’s right to
designate then-current or prospective Pocketed Areas is immediately and
irrevocably terminated.

38. FIRST RIGHT TO LEASE. During the Lease term, Lessee shall have an ongoing
first right to lease all, but not less than all, any then-available space on the
Building’s fifth (5th) floor on the same terms as provided in this Lease (the
“5th Floor FRL”). Lessor shall notify Lessee in writing when space becomes
vacant or otherwise available on the 5th floor. Lessee shall have ten
(10) business days after receipt of Lessor’s written notice to elect to lease
said space (on the same terms of this Lease) by providing Lessor written notice
of Lessee’s exercise of its 5th Floor FRL. If Lessee does not timely exercise
its 5th Floor FRL as provided herein, Lessor may proceed to lease such space to
third parties. The five (5) months of free rent described in section 3 of this
Lease shall not apply to any space leased pursuant to the 5th Floor FRL.

 

16



--------------------------------------------------------------------------------

Lessor shall not offer to rent any available space on the Building’s 5th floor
to any potential tenant prior to August 1, 2012.

39. PARKING. Lessee shall have the ongoing right, but not the obligation, to
lease two (2) parking passes per 1,000 rentable square feet of leased space in
the Building’s parking facilities. Lessee shall have the option to designate up
to eight (8) of the Building’s garage parking stalls as reserved stalls. Lessee
shall also have the option to designate up to four (4) of the Building’s outside
parking stalls as reserved stalls. The charge for such parking passes associated
with the reserved stalls shall be the prevailing market rate for reserved stall,
but in no event shall be less than $175 per month. The charge for such parking
passes associated with unreserved stalls shall also be the market rate for
unreserved stalls, but in no event less than $155 per month. The market rate for
passes shall be determined as of the first day of each calendar year by Lessor
in its reasonable discretion. Parking rates shall include all taxes following
the Commencement Date. Lessee’s initial identification of the number of parking
passes it requires shall be made no later than the Commencement Date.

While the Work is being conducted, but no later than the Commencement Date,
Lessor shall provide Lessee’s general contractor, at no cost to Lessee, with six
(6) interior parking stalls in the Building’s garage.

40. ACCESS AND SECURITY. The Building shall be fully accessible to Lessee and
the general public between the hours of 6:00 am to 6:00 pm (Pacific Time),
Monday through Friday (with the exception of the following observed national
holidays: New Year’s Day, Memorial Day, Independence Day, Labor Day,
Thanksgiving Day and Christmas Day) (the “Standard Building Hours”). Outside of
Standard Building Hours, the Building may be accessed twenty-four (24) hours a
day by any of the following means: (i) passkey;, (ii) passcard; (iii) contacting
Lessor’s security personnel; or (iv) contacting Lessor’s after-hours
administrator. Lessor’s security personnel will at all times patrol the
Building. Lessee, at Lessee’s option, but subject to Lessor prior written
consent, which consent shall not be unreasonably withheld, conditioned or
delayed, may install, maintain and operate, at Lessee’s sole cost and expense, a
security system upon the Premises, including, but not limited to, a card access
security system. Lessee shall provide Lessor’s security personnel full and
complete access to the Premises for purposes of monitoring and securing such
space. In addition, Lessee shall provide Lessor’s janitorial staff with full and
complete access to the Premises for purposes of providing the Premises with the
janitorial service described in section 15 of this Lease.

41. RENEWAL OPTION. Lessee shall have two (2) five (5) year options to extend
the Term of this Lease for a portion of or the entire Premises upon the terms
and conditions of this Lease (each, a “Renewal Term”). The Monthly Rent for a
Renewal Term will be the fair market value (the “Market Rent”) for comparable
space in comparable buildings in the surrounding area (the “Market Area”).
Lessee shall exercise said options by written notice to Lessor given at least
nine (9) months but no more than twelve (12) months prior to the expiration of
the then existing Term (the “Lessee Extension Notice”). The Market Rent and the
applicable Monthly Rent for the Renewal Term shall be established as follows:
(i) within thirty (30) days after receipt of

 

17



--------------------------------------------------------------------------------

the Lessee Extension Notice, Lessor shall send Lessee written notice (“Lessor’s
Renewal Rent Notice”) with Lessor’s reasonable determination of Market Rent and
the applicable Monthly Rent for the applicable Renewal Term; and (ii) within
thirty (30) days after receipt of Lessor’s Renewal Rent Notice, Lessee and
Lessor shall negotiate in good faith an amount to be the applicable Monthly Rent
for such Renewal Term. If Lessor and Lessee cannot agree on such applicable
Monthly Rent within said 30 day period, and Lessee still desires to pursue a
Renewal Term, then the Market Rent and allowances shall be determined by
arbitration in the following manner:

(a) Lessor and Lessee shall each appoint one qualified real estate broker, who
shall be a recognized real estate broker with at least ten (10) years experience
in the valuation of rental office properties in the Market Area similar to the
Building. Each such broker shall be appointed within fifteen (15) days after the
expiration of the 30-day mutual agreement period described above.

(b) The two brokers so appointed shall within fifteen (15) days of the date of
the appointment of the last appointed broker agree upon and appoint a third
broker who shall be qualified under the same criteria set forth above to qualify
the initial two brokers. The parties shall pay the fees of their respective
brokers (except as set forth in sub-section (e), below) and shall share equally
in the fees of the third appointed broker.

(c) The three brokers shall within thirty (30) days of the appointment of the
third broker reach a decision on the applicable prevailing market rent and
notify Lessor and Lessee thereof.

(d) The decision of the majority of the three brokers shall be binding upon
Lessor and Lessee. Failure of the majority of said brokers to reach an agreement
shall result in the Market Rent being determined by averaging the appraisal of
each broker, ignoring for purpose of such averaging any portion of the high and
low appraisal which is more than 10 percent (10%) in excess of the middle
appraisal.

(e) If either Lessor or Lessee fails to appoint a broker within the time period
in sub-section (a), above, the broker appointed by one of them shall reach a
decision, notify Lessor and Lessee thereof, and such broker’s decision shall be
binding upon Lessor and Lessee. The fee of such appointed broker shall be paid
by a party that failed to appoint its own broker.

(f) If the two brokers fail to agree upon and appoint a third broker, they shall
each establish their own opinion as to the prevailing market rent and the
average of the two rents shall become the Market Rent and allowances for
purposes of determining the applicable Monthly Rent for the Renewal Term.

42. RIGHT OF FIRST REFUSAL. Without limiting Lessee’s rights pursuant to
Paragraph 38, Lessor hereby grants Lessee a continuing right of first refusal to
lease the entirety of the third (3rd), fifth (5th) or “C” floors of the Building
(any, the “ROFR Space”) which is currently available or later becomes available
during the Term

 

18



--------------------------------------------------------------------------------

and any extension thereof (the “Right of First Refusal”). If Lessor receives a
bona-fide good-faith offer from a prospective tenant (a “Prospective Tenant”) to
lease the ROFR Space, Lessor shall give written notice to Lessee (the “ROFR
Notice”) within five (5) days of the third-party offer. Lessee shall have ten
(10) business days from the receipt of the ROFR Notice to exercise, in writing
to the Lessor, the Right of First Refusal. If Lessee fails to notify Lessor of
its intent to exercise the Right of First Refusal within the time frame
described herein, Lessee shall be deemed to have waived the Right of First
Refusal with respect to that prospective tenant’s offer. If Lessee exercises the
Right of First Refusal, Lessee shall be required to lease the ROFR Space. If
Lessee exercises its Right of First Refusal for any ROFR Space during the first
twenty-four (24) months of the Lease term, the lease of the ROFR Space shall be
on the same terms and conditions as set forth in this Lease. If Lessee exercises
its Right of First Refusal for any ROFR Space after the first twenty four
(24) months of the Lease term, the Monthly Rent and allowances for the ROFR
Space shall be the fair market value for comparable space in comparable office
buildings in the surrounding area.

Lessee’s rent for the ROFR Space shall commence when such space is available for
occupancy or upon the substantial completion of the mutually agreed-upon
improvements of such space (excepting any minor punch-list items), subject to a
reasonable and mutually agreed upon schedule for completion of such
improvements. The costs for the improvements to the ROFR Space shall be mutually
agreed upon by the parties hereto.

In the event the parties cannot agree on the Monthly Rent and allowances fair
market value described in this Section, they shall agree to establish such rent
by the method of arbitration described in Section 41.

Lessee shall not have the right to exercise the Right of First Refusal at any
time that it is in default under the terms and conditions of this Lease.

43. ROOF DECK. Subject to Lessor’s approval, which approval shall not be
unreasonably withheld, conditioned or delayed, and so long as such work or use
does not materially increase the rate of any insurance maintained by Lessor on
the Building, Lessee shall have right to install on the roof of the Building a
deck for Lessee’s exclusive use (the “Deck”) in accordance with the provisions
of this section. The Deck shall be installed and maintained at Lessee’s sole
cost and expense. Lessee shall submit drawings, specifications, and installation
data for the Deck to Lessor for its approval prior to installation.

Installation of the Deck shall be accomplished under the direct supervision of
Lessor. Use of the Deck shall be for Lessee’s exclusive use in accordance with
reasonable rules and regulations prescribed by Lessor.

Lessee shall make no penetration of the Building’s roof during installation or
removal of the Deck without the prior written consent of Lessor. Lessee shall be
responsible for the cost of repairing all damages to the Building and the
Lessor’s property caused by the installation, operation, repair or removal of
the Deck, except to

 

19



--------------------------------------------------------------------------------

the extent caused by Lessor, its agents or employees. Furthermore, in the event
Lessor determines that the Building roof must be repaired or resealed as a
direct or indirect result of the installation, maintenance, repair or removal of
the Deck, except to the extent cause by Lessor, its agents or employees, all
such repairing and/or resealing shall be performed by Lessor’s designated
contractor at Lessee’s sole cost and expense.

Except as otherwise specifically agreed to in writing by Lessor and Lessee, upon
termination of this lease, Lessee, at its sole cost and expense, shall at the
request of Lessor remove the Deck from the Building’s roof, subject to the
provisions of this section. Removal of the Deck shall be done in a manner
reasonably satisfactory to Lessor.

Lessee, at its sole cost and expense, shall obtain and maintain all necessary
governmental approvals, licenses and permits required to use the Deck, which use
shall not interfere with the quiet enjoyment of any other tenants of the
Building.

Lessee agrees that Lessor shall have the right to install and to grant others
the right to install transmitting equipment, satellite dishes, antennae, and
similar equipment on the Building’s roof, so long as neither the installation
nor operation of such equipment materially interferes with the use of the Deck.

44. EARLY TERMINATION. Without limiting any other provisions set forth herein,
Lessee shall have the one-time right and option to cancel and terminate this
Lease effective as of the expiration of the fifth (5th) year of the Lease term
by giving Lessor no less than twelve (12) months prior written notice and paying
to Lessor a termination charge calculated as follows (i) the unamortized portion
of tenant improvements and leasing commissions, plus (ii) three (3) months of
rent on the then existing Premises at an annual rate of $30.38 per rentable
square feet, such payment to be made to Lessor no later than one-hundred twenty
(120) days prior to the effective Lease termination date.

45. HAZARDOUS SUBSTANCES. Lessor represents and warrants that to the best of its
knowledge the Premises contain no Hazardous Substances (as hereinafter defined).
Upon the execution of this Lease, if Lessor or Lessee subsequently discovers the
existence of Hazardous Substances upon the Premises, Lessor and Lessee shall
disclose to each other this material fact and act within full compliance of all
applicable laws, regulations and safety practices governing Hazardous
Substances; provided, however, that Lessee shall only be required to conduct
such discovery efforts as are normally and reasonably required of a tenant in a
commercial office building. Lessor and Lessee further mutually agree that in any
and all causes of action and/or claims or third-party claims arising under the
terms, activities, use and/or operations of this Lease, each party shall be
responsible, to the extent of each party’s comparative fault in causing the
alleged damages or injuries. Each party agrees to indemnify, defend and hold
each other harmless, including the employees, agents and invitees with respect
to each, from and against any and all claims, liabilities, damages and expenses,
including reasonable attorney’s fees and costs, asserted against either party

 

20



--------------------------------------------------------------------------------

by a third party, including, without limitation, any agency or instrumentality
of federal, state or local governments for loss of use of property, clean-up
activities (including, but not limited to, investigation, study, response,
remedial action, or removal), fines or penalties arising out of or relating to
the presence, release, or threat of release of a Hazardous Substance existing or
emanating from the Premises to the extent of each party’s negligence. Lessor’s
and Lessee’s obligations under this paragraph shall survive of the expiration or
other termination of this Lease.

For purposes of this Lease, “Hazardous Substances” shall mean:

a. Any toxic substances or waste, sewage, petroleum products, radioactive
substances, medicinal, bacteriological, or disease-producing substances; or

b. Any dangerous waste, hazardous waste, or hazardous substance as defined in:

i. The Comprehensive Environmental Response, Compensation and Liability Act of
1980, as now or hereafter amended (42. U.S.C.);

ii. The Resource Conservation and Recovery Act, as now or hereafter amended (42
U.S.C.); and

iii. The Washington Model Toxics Control Act, as now or hereafter amended (RCW
Ch.’s 70.105, 70.105A and 70.105D); or

c. Any pollutants, contaminants or substances, as defined above, posing a danger
or threat to public health or welfare, or to the environment, which are
regulated or controlled by any federal, state or local law or regulation, as now
or hereafter amended.

46. BROKERS. Lessor and Lessee each warrant and represent to the other that the
only broker they have dealt with is CBRE (the “Broker”) and that the Broker has
represented the Lessee in this transaction. The Broker’s commissions and fees
shall be paid by Lessor pursuant to the terms of that certain commission
agreement entered into by Lessee and Broker and dated September 15, 2011 and
signed by Lessor September 23, 2011 (the “Commission Agreement”). Lessor’s and
Broker’s obligations and rights under this section are subject to, and will be
controlled by, the provisions of the Commission Agreement. Lessor shall
indemnify, defend and hold Lessee harmless from any and all claims for
commissions or fees claimed by any third party arising out of this Lease,
including without limitation, any commission or fee owed to Broker.

47. CONFIDENTIALITY OF LEASE AND LEASE MATTERS. Except as may be otherwise
expressly agreed in writing by Lessor and Lessee, neither Lessor nor Lessee will
issue any press release, or make any other announcement or statement to any news
media, regarding this Lease or the negotiation of its terms. Each of Lessor and
Lessee agrees that the terms and conditions of this Lease and details regarding
its negotiations are and shall remain confidential between Lessor and Lessee,
except,

 

21



--------------------------------------------------------------------------------

however, that (i) Lessor and Lessee shall each have the a right to disclose this
Lease and its terms to any lender (or potential lender) or to a purchaser (or
potential purchaser) of its interest in the Premises, and to its respective
legal counsel, accountants and other financial advisors or analysts, who have a
need to know and have agreed to the foregoing limits on use and confidentiality,
(ii) each of Lessor and Lessee shall have the right to make such disclosures
concerning this Lease and its terms as may be required by securities and other
laws, or by governmental regulations, requirements or order, but only to the
extent required for compliance, and (iii) each of Lessor and Lessee shall have
the right to make such disclosures concerning this Lease and its terms as may be
necessary in order to establish or assert its rights under this Lease. The
provisions of this section 47 shall survive the termination of this Lease.

48. LESSOR DEFAULT. Except as otherwise specifically provided for herein,
Lessor’s failure to do, observe, keep and perform any of the terms, covenants,
conditions, agreements or provisions of this lease required to be done,
observed, kept or performed by Lessor, for a period greater than thirty
(30) days after written notice by Lessee to Lessor of said failure (except if
the nature of Lessor’s obligation is such that more than sixty (60) days are
required for its performance, then Lessor shall not be deemed in default if it
commences performance within the sixty (60) day period and thereafter diligently
pursues the cure to completion), shall be deemed a default by Lessor and a
material breach of the lease. In the event of any Lessor default, Lessee may, at
its option, with or without further notice or demand of any kind to Lessor or
any other person, have any one or more of the following described remedies in
addition to all other rights and remedies provided at law or in equity or
elsewhere herein: (i) remedy such default or breach and deduct the reasonable
costs including but not limited to, attorney fees thereof from the installments
of rent next falling due; (ii) pursue the remedy of specific performance; and/or
(iii) terminate this lease if such default prevents Lessee to conduct business
operations in the Premises. Nothing contained in this Lease shall relieve Lessor
of any duty provided for herein to effect repair, replacement, correction or
maintenance as required under the terms of this Lease, nor shall Lessor be
relieved of any obligation provided for herein to restore affected services or
utilities, and this Section 48 shall not be construed to obligate Lessee to
undertake any such action.

49. FURNITURE. The Building’s 6th and 7th floors contain various items of
furniture, including cubicles and board room furniture. The Building’s 8th floor
also contains cubicles, chairs, tables, and various pieces of meeting room
furniture. By execution of this Lease, Lessor hereby conveys ownership of such
cubicles, chairs, tables and meeting and board room furniture to Lessee.

50. SUBORDINATION. Following execution of this Lease, Lessor shall endeavor to
obtain from its primary mortgage lender a subordination, non-disturbance and
attornment agreement (“SNDA”) in such lender’s standard form and containing
provisions reasonably acceptable to Lessee.

51. STORAGE. In addition to the Premises, Lessee agrees to lease from Lessor,
and Lessor agrees to lease to Lessee during the term of this Lease,
approximately 1,200 rentable square feet of space (the “IT/Storage Space”) on
floor C

 

22



--------------------------------------------------------------------------------

of the Building as shown on the floor plan included in Exhibit A. The actual
square footage of the IT/Storage Space shall be based upon a remeasurement of
such space to be mutually and reasonably agreed upon by Lessor and Lessee prior
to the Commencement Date. Lessee accepts the IT/Storage Space on a “turn-key”
basis at Lessor’s sole cost and expense in accordance with the space plan and
work letter attached hereto at Exhibit A. Lessee covenants and agrees to pay
Lessor rent for the IT/Storage Space each month in advance on the first day of
each calendar month. Rent for the IT/Storage Space shall be computed at the
annual rental rate of $15.00 per rentable square foot. Such rent for any
fractional calendar month, at the beginning or end of the term, or as otherwise
appropriate, shall be the pro-rated portion of the rent computed on an annual
basis. Except as specifically provided for herein, Lessee shall use the
IT/Storage Space exclusively for: (i) the storage of records, personal property
and other items normally and reasonably used in a commercial office setting; and
(ii) a computer center. If during the term of this Lease, Lessee uses the
IT/Storage Space for any use other than described herein, a Conversion Date (as
defined below) will be deemed to occur upon the first date of such new use.
During the term of this Lease, Lessee shall have the ongoing right to convert
the IT/Storage Space from such use to use for general office purposes. Lessee
shall notify Lessor in writing of such conversion at least thirty (30) but no
more than forty (40) days prior to the intended date of such conversion (the
“Conversion Date”). Lessee shall not make any improvements to the IT/Storage
Space prior to the Conversion Date. All costs associated with improvements to
the IT/Storage Space after the Conversion Date shall be paid solely by Lessee
and shall be subject to the provisions of Section 8 of this Lease. Once
converted to use as office space as provided for herein, Lessee shall have no
right to change the use of the IT/Storage Space back to its prior use. After the
Conversion Date, Lessee shall pay (i) rent on the IT/Storage Space consistent
with the rental rates described in Section 3 of this Lease, and (ii) increases
in Base Year Costs consistent with the provisions of Section 19 and the
Definitions section of this Lease, including the use of 2012 as the Base Year.

52. COSTS, ALLOWANCES AND FEES. Lessor will reimburse Lessee for Lessee’s
reasonable moving expenses, at an amount not to exceed THREE DOLLARS ($3.00) per
rentable square foot.

Lessor shall reimburse Lessee for reasonable amounts paid to JPC Architects for
the initial space plan, two (2) revisions of such plan, and MEP and structural
engineering documents.

Lessor may charge Lessee a processing fee for any required initial permit
application to a governmental agency associated with the Work; provided,
however, that such fee shall be limited to $300.00 for each such application. If
any amendment to such initial permit application is required to be submitted,
Lessor may charge Lessee a processing fee for such amended submittal; provided,
however, that such fee shall be limited to $90.00 for each such submittal.

53. TENANT IMPROVEMENT ALLOWANCE. Improvements to the Premises and the
IT/Storage Space (the “Work”) will be completed in accordance with

 

23



--------------------------------------------------------------------------------

mutually agreed-upon working drawings prepared by JPC Architects and by GLY,
selected by Lessee. Lessee will be provided an allowance of $50.00 per rentable
square foot (based on 66,045 RSF) of the entire existing Premises. Lessee will
also be provided an allowance of $27.50 per rentable square foot of the finally
determined IT/Storage Space square footage. Such allowances shall be used for
space planning, including architectural and engineering fees, construction
documents, permits and tenant improvements, new partitions, ceiling, lighting,
cabinetry, paint, carpet, cabling, HVAC, furniture, and other construction costs
and taxes. The cost for any Work in excess of such allowances shall be paid by
Lessee. Lessor shall reimburse Lessee for costs associated with the Work within
forty-five (45) days following receipt of Lessee’s invoice and backup
documentation supporting such expenditures. If Lessor fails to pay such costs
within such 45 day period, in addition to the provisions of Section 21 herein,
Lessee, at its option, may credit the unpaid amount against the rent next coming
due under the rent. Any unused amounts of such allowance shall be credited to
Lessee’s initial rent.

Lessee warrants that it shall keep the Building free from any and all mechanic’s
or other liens associated with the Work except to the extent such lien results
from Lessor’s failure to make payments under this Section 35.

54. WARRANTY OF TITLE. Lessor represents and warrants to Lessee that as of the
date hereof, Lessor is authorized to execute this lease, owns and holds fee
title in and to the building, the Premises and the land on which the same are
located and there exist no restrictions applicable to the property that are
inconsistent with this lease, or materially and adversely affect Lessee’s rights
and remedies hereunder (or under applicable law). Lessor agrees to hold Lessee
harmless and indemnify Lessee for any loss, costs or expenses incurred by Lessee
as a result of the failure of such representation and warranty to be true.

55. RESTRICTIONS ON LESSOR ENTRY. Except as mutually and reasonably agreed to,
and notwithstanding anything contained herein to the contrary, Lessor, its
agents, employees or contractors’ entry onto the Premises, or any repair or work
performed thereon, or any change made to any portion of the building of which
the Premises is a part shall not materially or unreasonably affect or interrupt
with Lessee’s use, business or operations on the Premises or obstruct ingress
and egress of the Premises. In the event of any material interference, rent
shall be abated in proportion to such interference. Lessor shall be liable for
any damage or injury to persons or property caused by any act of Lessor, its
agents, employees, invitee, guests or contractors resulting from its and/or
their entry onto or the repair or any other work performed. Lessor shall give
Lessee no less than twenty-four (24) hours’ notice before any entry hereunder,
unless an emergency requires shorter notice or for regularly scheduled
janitorial service. Lessor shall comply with Lessee’s reasonable security
requirements when in the Premises.

 

24



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereof have executed this lease the day and year
first above written.

 

SELIG HOLDINGS COMPANY LLC,

a Delaware limited liability company

   

CELL THERAPEUTICS, INC.

a Washington corporation

  /s/     Martin Selig       /s/     Louis A. Bianco By:   Martin Selig     By:
  Louis A. Bianco Its:   Managing Member     Its:   Executive Vice President  

“Lessor”

      “Lessee”



--------------------------------------------------------------------------------

 

STATE OF WASHINGTON

   )       )    ss.   

COUNTY OF KING

   )   

On this             day of             , 20__, before me, a Notary Public in and
for the State of Washington, personally appeared MARTIN SELIG, to me known to be
the Managing Member respectively, of SELIG HOLDINGS COMPANY L.L.C. the entity
that executed the foregoing instrument, and acknowledged said instrument to be
the free and voluntary act and deed of said entity, for the uses and purposes
therein mentioned, and on oath stated that he is authorized to execute said
instrument on behalf of the entity.

 

 

 

     Notary Public in and for the State of Washington   Residing
at:                                        
                                         My commission
expires:                                                           

 

STATE OF                 

   )       )    ss.   

COUNTY OF                 

   )   

On this              day of             , 20            , before me, a Notary
Public in and for the State of             , personally appeared             ,
the individual(s) who executed the within and foregoing instrument, and
acknowledged said instrument to be his/her/their free and voluntary act and deed
for the uses and purposes therein mentioned.

 

 

 

     Notary Public in and for the State
of                                                    Residing
at:                                        
                                                  My commission
expires:                                                                   



--------------------------------------------------------------------------------

EXHIBIT A

Floor Plan and Work Letter

Attached hereto and marked as Exhibit A



--------------------------------------------------------------------------------

EXHIBIT B

EXAMPLE

The intent is to include Lessee’s proportionate share of all Base Year Costs in
Lessee’s Annual Rental Rate. It is further the intent to limit adjustments to
Lessee’s Base Year Costs to actual increases in cost. The Operating Services are
adjusted to the greater of actual occupancy or 95% occupancy for the base year
to fairly establish the Base Year Costs at an equitable standard for comparison
purposes. Comparison Years are similarly adjusted for purposes of fairness and
equality. To prevent any confusion regarding computation of Base Year Costs,
Comparison Year Costs and the adjustment of those costs to 95% occupancy, if
necessary, we have set forth the following example. It is important to note that
if adjustment to 95% occupancy is necessary, not all Operating Services are
adjusted.

Expenses requiring adjustment are those which are 100% dependent upon the change
in footage and adjust with the change in occupied footage. This category
includes electricity, water/sewer, superintendent, disposal, management,
janitorial supplies, window washing, repair and maintenance, HVAC maintenance,
and janitorial labor.

Other expenses do not require adjustment nor are they dependent upon occupied
footage change. These categories are the same whether the Building is empty or
full. They are, insurance, security, elevator, landscaping and telephone.

Real Estate Taxes are dependent upon independent assessment. Real Estate Taxes
are not adjusted to 95%, but are established for each respective year based on
the actual tax paid whether for the respective Base Year or each subsequent
Comparison Year(s).

Please note the expenses noted below which are and are not adjusted and the
adjustment to each expense to achieve 95% occupancy, if necessary. The method of
adjusting expenses depicted in the example will be followed when adjusting
actual Operating Service Expenses for both the Base Year and Comparison Year(s).

HYPOTHETICAL FACTS

 

Building Occupancy:    80% Actual Base Year Costs:    $375,000 Grossed Base Year
Costs to 95%:    $440,000 Actual Comparison Year Costs: (see below)    $405,44
Grossed Comparison Year Costs to 95%: (see below)    $463,080 Tenant Premises:
   10,000 RSF Building RSF:    125,000 RSF Tenant Proportionate Basis:   
10,000 ÷ 125,000 = 8%

EXAMPLE

 

Description    Actual
Expenses     Grossed
Expenses    

Methodology

Percent Occupied

     80.00 %      95.00 %   

Real Estate Taxes

   $ 54,854      $ 54,854      Actual Cost Operating Expenses       

Insurance

   $ 26,595      $ 26,595      Actual Cost

Electricity

   $ 69,358      $ 82,363      Adjusts with occupancy



--------------------------------------------------------------------------------

 

Description    Actual
Expenses      Grossed
Expenses     

Methodology

Water & Sewer

   $ 4,945       $ 5,872       Adjusts with occupancy

Security

   $ 5,000       $ 5,000       Actual Cost

Elevator

   $ 7,526       $ 7,526       Actual Cost Superintendent    $ 82,869       $
98,407       Adjusts with occupancy

Landscaping

   $ 2,912       $ 2,912       Actual Cost

Disposal

   $ 15,502       $ 18,409       Adjusts with occupancy

Management

   $ 41,680       $ 49,495       Adjusts with occupancy

Supplies

   $ 4,339       $ 5,153       Adjusts with occupancy

Window Washing

   $ 1,527       $ 1,813       Adjusts with occupancy

Repairs & Maintenance

   $ 24,333       $ 28,895       Adjusts with occupancy

Telephone

   $ 1,144       $ 1,144       Actual Cost

HVAC Maintenance

   $ 6,208       $ 7,372       Adjusts with occupancy

Janitorial

   $ 56,648       $ 67,270       Adjusts with occupancy   

 

 

    

 

 

    

TOTALS:

   $ 405,440       $ 463,080      



--------------------------------------------------------------------------------

EXHIBIT C

SIGNAGE PLAN

Material, Illumination, Specs to be determined upon vendor bid

 

LOGO [g265136g36o24.jpg]



--------------------------------------------------------------------------------

EXHIBIT D

EXAMPLE – CONTROLLABLE EXPENSE CALCULATIONS

 

      Base
Year      Year 2      Year 3      Year 4      Year 5      Year 6  

Cap (3% increase per year

        103.00         106.09         109.27         112.55         115.93   

Actual Expense

     100.00         102.00         107.00         108.50         110.00        
116.50   

Passed-Through Amount

     0.00         2.00         6.09         9.27         10.14         15.93   

Addition to “Reserve”

     0.00         0.00         0.91         0.00         0.00         0.57   

Use of Reserve

     0.00         0.00         0.00         0.77         0.14         0.00   

Current Reserve Balance

     0.00         0.00         0.91         0.14         0.00         0.57   